ORDER

PER CURIAM:
Vincent Corbin (“Appellant”) appeals from a decision of the Labor and Industrial Relations Commission (“the Commission”) denying him unemployment benefits based upon a finding that he had been terminated from his employment with Alliance Fire Protection, LLC (“Employer”) *514for misconduct related to his work. After a thorough review of the record, we conclude that the Commission’s order is supported by sufficient competent evidence in the record, that the Commission acted within its powers, that the decision was not procured by fraud, and that the facts found by the Commission support the award. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).